Citation Nr: 0211706	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  99-18 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation prior to 
March 20, 2000 for right plantar fasciitis with Achilles 
tendinitis.

2.  Entitlement to an initial evaluation in excess of 10 
percent from March 20, 2000 for right plantar fasciitis with 
Achilles tendinitis.

3.  Entitlement to an initial compensable evaluation prior to 
March 20, 2000 for left plantar fasciitis with Achilles 
tendinitis.

4.  Entitlement to an initial evaluation in excess of 10 
percent from March 20, 2000 for left plantar fasciitis with 
Achilles tendinitis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to November 
1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1998 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted the veteran service connection 
and a noncompensable rating for bilateral plantar fasciitis 
with Achilles tendinitis effective November 26, 1991.  A 
January 2002 RO rating decision granted a compensable rating 
for bilateral plantar fasciitis with Achilles tendinitis and 
assigned a 10 percent rating effective March 20, 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Prior to, and from, March 20, 2000, the veteran's right 
plantar fasciitis with Achilles tendinitis has been 
manifested by pain on use productive of no more than moderate 
disability.

3.  Prior to, and from, March 20, 2000, the veteran's left 
plantar fasciitis with Achilles tendinitis has been 
manifested by pain on use productive of no more than moderate 
disability.



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent initial evaluation prior to 
March 20, 2000 for right plantar fasciitis with Achilles 
tendinitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.73, Diagnostic Code 5310 (2001).

2.  The criteria for an initial evaluation in excess of 10 
percent from March 20, 2000 for right plantar fasciitis with 
Achilles tendinitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.73, Diagnostic Code 5310 
(2001).

3.  The criteria for a 10 percent initial evaluation prior to 
March 20, 2000 for left plantar fasciitis with Achilles 
tendinitis have been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. § 4.73, Diagnostic Code 5310 (2001).

4.  The criteria for an initial evaluation in excess of 10 
percent from March 20, 2000 for left plantar fasciitis with 
Achilles tendinitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.73, Diagnostic Code 5310 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
request for an increased ratings and its duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete this claim under the Veterans 
Claims Assistance Act of 2000, codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  By virtue of the rating decisions, statement of the 
case, supplemental statements of the case and letters issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the reasons and bases for 
the VA denial, the information and evidence necessary to 
substantiate the veteran's claims, as well as the applicable 
law.  The VA has made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  Service 
medical records and post service private and VA treatment 
reports are of record.  There has been no identification of 
any outstanding records with regard to his claims.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the period 
in question.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran underwent a VA examination in January 1992.  The 
examiner noted the veteran to ambulate without assistance, 
but experienced some difficulty walking on his heels.  
Dorsiflexion and plantar flexion were within normal limits.  
X-rays were negative.  The diagnosis was history of bilateral 
Achilles tendonitis.  The veteran was symptomatic with no 
functional impairment.

Treatment records from VAMC Augusta dated June 1994 to March 
1995 note the veteran's complaints of pain in the heels.  A 
VA examination was conducted in June 1995.  The examiner 
noted the veteran's complaints of pain in the heel when 
standing for a long period of time.  He was diagnosed as 
having heel pain.

Outpatient treatment reports from VAMC St. Louis dated March 
1995 to October 1995 show complaints of heel pain.  Treatment 
reports from VAMC St. Louis dated October 1996 notes the 
veteran to have plantar fasciitis.

A VA examination was conducted in July 1997.  The veteran 
complained of shooting pain from the bottom of his foot to 
his heel.  The examiner noted that it was obvious that the 
veteran suffered from chronic residual plantar fasciitis.  He 
was diagnosed with chronic residual plantar fasciitis on the 
left heel.

Treatment records from VAMC St. Louis dated July 1999 to 
November 1999 were submitted.  These records noted that the 
veteran canceled a physical therapy session in July 1999.  He 
did attend his appointment in August 1999, but canceled all 
his other sessions.  His therapist left him messages, but he 
never returned the calls.  The veteran had purchased heel 
inserts in July 1999 and was issued a cane as well.  In 
November 1999, medium size heel cups were mailed to the 
veteran with instructions on use.

Additional treatment records from VAMC St. Louis dated May 
1999 to December 2001 were also submitted.  The records show 
the veteran was seen in May 1999 with complaints of problems 
with both heels.  He was also treated for a right elbow 
problem, neck pain and hypertension.  His feet were examined 
in July 1999 and was found to have normal range of motion at 
the ankles and the great toe.  He was instructed to use over 
the counter heel inserts.  In March 2000, he was furnished 
heel cups from prosthetics at the Jefferson Barracks division 
of the VAMC.  

A VA examination was conducted in July 2000.  The veteran 
stated that his pain was worse in his left heel than his 
right.  He had throbbing pain in his heels with prolonged 
standing and walking.  He rated the pain as 7 with a flareup 
but usually a 4.  Weather changes also caused a great deal of 
pain, which was relieved with Motrin and heel cups.  
Limitation of motion or function is limited to the point 
where he has to sit a lot, especially at work.  He worked 
mainly temporary jobs, with a lot of physical activity.  The 
veteran stated that the heel cups helped with the pain.  He 
also used a cane.  The veteran has not had any surgery on his 
heels and does not wear corrective shoes.  His jobs required 
him to do sitting duty, which his supervisor was not fond of.  
He also stated that sometimes he has to crawl to the bathroom 
at night because the pain was so bad.  He missed a lot of 
work days due to the pain and was unable to play with his 
children.

A physical examination revealed the veteran to have a slight 
pain.  He also had pain with palpation of the left Achilles 
insertion.  There was no pain with palpitation of the plantar 
surface of the left foot.  Ankle range of motion was 15 
degrees plantar and 15 degrees dorsiflexion without any pain 
noted.  On the right he had pain with palpitation of the 
right Achilles insertion, dorsiflexion and plantar flexion 
are 20 degrees without any pain.  The diagnosis was a 
concurrence of a previous diagnosis of plantar fasciitis and 
Achilles tendonitis at least likely as not related to 
military service.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  Functional impairment due to 
pain is for consideration under the provisions of 38 C.F.R. § 
4.40.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The service-connected right and left plantar fasciitis with 
Achilles tendinitis is evaluated prior to March 20, 2000 as 
noncompensably disabling and from March 20, 2000 as 10 
percent disabling, analogously rated under the criteria for 
evaluating injuries sustained to Muscle Group X, the 
intrinsic muscles of the feet.  38 C.F.R. § 4.73, Diagnostic 
Code 5299-5310 (2001).  The Board concludes that these 
criteria are appropriate for analogous consideration of the 
service-connected plantar fasciitis because Muscle Group X 
governs movements of the forefoot and toes and propulsion 
thrust in walking and concerns other important plantar and 
dorsal structures.

The plantar criteria under Diagnostic Code 5310, provide a 
noncompensable rating for a slight degree of disability; a 10 
percent rating for a moderate degree of disability; a 20 
percent rating for a moderately severe degree of disability 
and a 30 percent rating for a severe degree of disability.  
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are the loss of power, weakness, lowered 
threshold of fatigue; fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  The regulations also provide detailed criteria for 
classifying the disability rated under Diagnostic Codes 5301 
through 5323, including Diagnostic Code 5310, as slight, 
moderate, moderately severe, or severe.  38 C.F.R. § 4.56(c).

Given the evidence as outlined above, the Board finds that a 
10 percent disability evaluation is warranted prior to March 
20, 2000 for the veteran's right and left plantar fasciitis 
with Achilles tendonitis as the evidence is consistent with a 
finding of no more than a moderate disability of the feet.  
Throughout the rating period on appeal, the medical records 
have indicated complaints of pain, especially when standing 
and walking for a prolonged period of time.  Given that 
finding, and considering the presence of Achilles tendonitis, 
and resolving all reasonable doubt in favor of the veteran, 
the Board finds that the objective findings of record are 
consistent with moderate muscle disability because there is 
evidence of some weakness, a lowered threshold of fatigue, 
and fatigue-pain.  

However, there is nothing in the record to suggest that the 
veteran's right or left plantar fasciitis has been anything 
more than 10 percent (moderately) disabling at any time, to 
include from March 20, 2000, under Diagnostic Code 5310.  The 
medical evidence does not indicate that the veteran's 
symptoms could be characterized as moderately severe.  There 
is no evidence of consistent complaints of loss of power, 
weakness, impairment of coordination, or uncertainty of 
movement.  

38 C.F.R. § 4.40 requires the Board to consider the veteran's 
functional loss in ability to perform the normal working 
movements of the body with normal excursions, strength, 
speed, coordination, and endurance.  The Court interpreted 
this regulation in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by the veteran.  In 
accordance therewith, the veteran's reports of pain and 
limitation have been considered and the Board finds that the 
10 percent evaluation assigned adequately reflects the 
clinically established impairment experienced by the veteran.  
Consequently, the Board finds that a rating in excess of 10 
percent for right and left plantar fasciitis with Achilles 
tendonitis must be denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1) (2001).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected right and left plantar fasciitis with 
Achilles tendonitis has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that which has been discussed herein 
so as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that the criteria for referral of this case 
for consideration of assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

1.  Entitlement to a 10 percent evaluation prior to March 20, 
2000 for right plantar fasciitis with Achilles tendinitis is 
granted, subject to the applicable law governing the payment 
of monetary benefits.

2.  Entitlement to an initial evaluation in excess of 10 
percent from March 20, 2000 for right plantar fasciitis with 
Achilles tendinitis is denied.

3.  Entitlement to a 10 percent evaluation prior to March 20, 
2000 for left plantar fasciitis with Achilles tendinitis is 
granted, subject to the applicable law governing the payment 
of monetary benefits.

4.  Entitlement to an initial evaluation in excess of 10 
percent from March 20, 2000 for left plantar fasciitis with 
Achilles tendinitis is denied.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

